UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6458


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JIMMY CARLTON GILFILLAN, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Spartanburg. Henry M. Herlong, Jr., Senior District Judge. (7:18-cr-00980-HMH-1)


Submitted: August 5, 2021                                         Decided: August 26, 2021


Before MOTZ, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jimmy Carlton Gilfillan, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jimmy Carlton Gilfillan, Jr., appeals the district court’s order construing Gilfillan’s

motion for appointment for counsel as a motion for compassionate release pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step Act of 2018, Pub. L. No. 115-

391, § 603(b)(1), 132 Stat. 5194, 5239, and denying both motions. We review a district

court’s denial of a motion for compassionate release for an abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find

no reversible error. Accordingly, we affirm the district court’s order. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2